

Exhibit 10.6

NATIONSTAR MORTGAGE HOLDINGS INC.
RESTRICTED STOCK UNIT AGREEMENT


Grantee: __________________________
Grant Date: _________________________
Number of Restricted Stock Units: ___________________
General Vesting Schedule: Ratably over 3 years from the Grant Date


1.Grant of Restricted Stock Units. Pursuant to, and subject to, the terms and
conditions set forth herein and in the 2012 Incentive Compensation Plan (the
“Plan”), Nationstar Mortgage Holdings Inc. (the “Company”) hereby grants to
Grantee the number of restricted stock units (“Restricted Stock Units”) set
forth above. Each Restricted Stock Unit granted hereby entitles the Grantee to
receive one share of Common Stock of the Company.


2.Vesting. The Restricted Stock Units shall become vested as follows: 33.3% of
the Restricted Stock Units shall vest on the first anniversary of the Grant
Date; 33.3% of the Restricted Stock Units shall vest on the second anniversary
of the Grant Date; and 33.4% of the Restricted Stock Units shall vest on the
third anniversary of the Grant Date; provided that the Grantee remains
continuously a member of the Board of Directors of the Company through the
vesting date. Notwithstanding the foregoing, (i) in the event that the Grantee’s
service as a member of the Board of Directors ends on account of the Grantee’s
death or Disability at any time, all unvested Restricted Stock Units not
previously forfeited shall immediately vest on such date service ends and (ii)
in the event of a Change in Control, all unvested Restricted Stock Units not
previously forfeited shall vest on such Change in Control.


For purposes of this Agreement, “Disability” shall mean (i) “Disability” as
defined in such Grantee’s written contract of Employment or engagement, if any,
as may be in effect at the time of the occurrence of any acts or omissions that
may constitute “Disability”; or (ii), in the case of any Grantee who is not
party to any such written contract or whose written contract does not contain a
definition of “Disability,” a mental or physical condition which, with or
without reasonable accommodations, renders a Grantee permanently unable or
incompetent to carry out the responsibilities he or she held or tasks and duties
to which he or she was assigned at the time the condition was incurred, with
such determination to be made by the Committee on the basis of such medical and
other competent evidence as the Committee in its sole discretion shall deem
relevant.


3.Dividend Equivalents. The Grantee shall not be entitled to any Dividend
Equivalents with respect to the Restricted Stock Units to reflect any dividends
payable on shares of Common Stock.


4.Deferral Election. The Grantee may elect to defer the date the Restricted
Stock Units and any associated dividend equivalents are converted into shares of
Common Stock and delivered to Grantee by completing and submitting to the
Company a deferral election form as approved by the Committee no later than
December 31 of the calendar year preceding the Grant Date. The election shall
apply only to the Restricted Stock Units under this Agreement and a new election
must be made for any future grants of Restricted Stock Units under the Plan. The

1

--------------------------------------------------------------------------------



Committee may, in its sole discretion, establish further rules and procedures
for such deferral elections.


5.Forfeiture. Subject to the provisions of the Plan and Section 2 of this
Agreement, Restricted Stock Units which have not become vested on the date the
Grantee’s service as a member of the Board of Directors of the Company ends for
any reason, shall immediately be forfeited on such date.


6.Section 409A of the Code. Notwithstanding any provision of this Agreement to
the contrary, this Agreement is intended to provide for a grant of deferred
compensation that is compliant with Section 409A of the Code and related
regulations and United States Department of the Treasury pronouncements
(“Section 409A”). Any ambiguous provisions will be construed in a manner that is
compliant with or exempt from the application of Section 409A. If a provision of
this Agreement would result in the imposition of an applicable tax under Section
409A, such provision may be reformed to avoid imposition of the applicable tax.


7.Incorporation of the Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of this Agreement, as interpreted by the Board of
Directors or the Committee shall govern. Unless otherwise indicated herein, all
capitalized terms used herein shall have the meanings given to such terms in the
Plan.


8.Integration. This Agreement and the Plan contain the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and in the Plan. This Agreement and the Plan supersede all prior
agreements and understandings between the parties with respect to its subject
matter.


9.Grantee Acknowledgment. The Grantee hereby acknowledges receipt of a copy of
the Plan. The Grantee hereby acknowledges that all decisions, determinations and
interpretations of the Board, or a Committee thereof, in respect of the Plan,
this Agreement and this Award of Restricted Stock Units shall be final and
conclusive.



2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Grantee has hereunto signed this Agreement
on the Grantee’s own behalf, thereby representing that the Grantee has carefully
read and understands this Agreement and the Plan as of the day and year first
written above.


Acknowledged and Accepted:
___________________________
[Grantee]





3